EXHIBIT 10.41

[image1904.jpg]

September 22, 2017            

Douglas J. Swirsky
5221 Crown Street
Bethesda, MD 20816

Re: Nomination to Serve as a Member of the Pernix Therapeutics Holdings, Inc.
Board of Directors

Dear Mr. Swirsky,

I am pleased to inform you that the Board of Directors (the "Board") of Pernix
Therapeutics Holdings, Inc., a Maryland corporation (the "Company"), has
nominated you to serve as a member of the Board, subject to the Company's
stockholders formally electing you to the Board at the Company's annual meeting
of stockholders to be held at 9:30 a.m., eastern standard time, on November 15,
2017 at the Hyatt Morristown at Headquarters Plaza, 3 Speedwell Avenue,
Morristown, New Jersey 07960 (the "Annual Meeting"). If elected, your term as a
Director shall extend until the Company's next annual meeting of stockholders
and for as long thereafter as you are re-elected by the Company's stockholders
at each annual meeting. Also, subject to formal election by the Company's
stockholders, I am extending an offer to you to chair the Board's Audit
Committee and serve as a member of the Board's Compensation Committee. The
Company's mission is to identify, develop and commercialize specialty
pharmaceutical products that exceed the expectations of patients, customers and
stockholders with a high-performance culture and preeminent ethical standards. I
look forward to your guidance in helping the Company fulfill its mission.

The Company's non-employee director compensation policy currently provides for
an annual cash fee of $60,000 and the following additional cash fees for
participating on various committees:

 

Committee Chairperson

Committee member

Audit Committee:

$24,000

$12,000

Compensation Committee:

$15,000

$7,500  

Nominating and Corporate Governance Committee:

$10,000

$7,500  

Additionally, upon your formal appointment to the Board and subject to the
approval by the Company's stockholders of the Company's 2017 Omnibus Incentive
Plan, in accordance with the Company's non-employee director compensation
policy, you will receive an initial option grant for 50,000 shares of the
Company's common stock with an exercise price equal to the closing price of the
common stock as reported on NASDAQ on the date of the grant. This initial option
grant will vest over a four-year period, 25% vests on each year of the
anniversary of the date of the grant provided you remain on the Board. Finally,
the Company's non-employee director compensation policy provides for an annual
option grant for 25,000 shares of the Company's common stock, which will vest
over a four-year period with 25% vesting on each year of the anniversary of the
date of the grant.

By signing this letter below, you hereby consent: (i) to be nominated to the
Board and to be identified as a nominee for election to the Board in the
Company's proxy statement and other solicitation materials to be filed with the
Securities and Exchange Commission and distributed to the Company's stockholders
and in other materials in connection with the solicitation of proxies by the
Company; and (ii) if elected, to serve on the Company's Board and the Board
committees referenced above, and agree that during the course of your tenure on
the Board and thereafter, you shall not use or disclose, in whole or in part,
any of the Company's or its customers' trade secrets, confidential and
proprietary information to any person or any entity for any reason or purpose
whatsoever other than in the course of your appointment with the Company. We are
excited for this opportunity to work with you on the Board.

10 Park Place, Suite 201, Morristown, NJ 07960

--------------------------------------------------------------------------------



As noted above, your official appointment to the Board and the Board committees
referenced above is subject to stockholder approval at the Annual Meeting. We
will notify you promptly if and when the stockholders approve your election to
the Board.

Sincerely yours,

/s/ John A. Sedor

John A. Sedor
Chairman of the Board and Chief Executive Officer

I hereby acknowledge receipt of this letter and accept your appointment to the
Board and the Board committees referenced above, if elected at the Annual
Meeting.

/s/ Douglas J. Swirsky     


Douglas J. Swirsky



--------------------------------------------------------------------------------

 